13‐2543‐cr(L) 
     United States v. Bengis 

 1

 2                                      In the
 3              United States Court of Appeals
 4                          For the Second Circuit
 5                                 ________ 
 6                                       
 7                           AUGUST TERM, 2014 
 8                                       
 9                       ARGUED: OCTOBER 24, 2014  
10                         DECIDED: APRIL 16, 2015 
11                                       
12                 Nos. 13‐2543‐cr(L), 13‐4268‐cr(CON) 
13                                       
14                       UNITED STATES OF AMERICA, 
15                                 Appellee, 
16                                       
17                                     v. 
18                                       
19                                       
20         ARNOLD MAURICE BENGIS, JEFFREY NOLL, DAVID BENGIS, 
21                          Defendants‐Appellants, 
22                      GRANT BERMAN, SHAUN LEVY, 
23                               Defendants. 
24                                 ________ 
25                                       
26      Appeal from the United States District Court for the Southern 
27                          District of New York. 
28               No. 1:03‐cr‐00308 – Lewis A. Kaplan, Judge. 
29                                 ________ 
30                                       
31   Before: WALKER, CABRANES, and CARNEY, Circuit Judges. 

        
           The  Clerk  of  Court  is  directed  to  amend  the  official  caption  to 
     conform with the above. 
     2                                    Nos. 13‐2543‐cr(L), 13‐4268‐cr(CON)

 1                                     ________ 
 2    
 3          Arnold Bengis and Jeffrey Noll pleaded guilty to conspiracy to 

 4   commit smuggling and violate the Lacey Act, which prohibits trade 

 5   in  illegally  taken  fish  and  wildlife,  and  to  substantive  violations  of 

 6   the Lacey Act. David Bengis pleaded guilty to conspiracy to violate 

 7   the  Lacey  Act.  The  district  court  (Lewis  A.  Kaplan,  J.)  entered  a 

 8   restitution  order  requiring  Arnold  Bengis,  Noll,  and  David  Bengis 

 9   (jointly,  “defendants”)  to  pay  $22,446,720  to  South  Africa. 

10   Defendants  appeal  the  restitution  order on  a variety  of grounds.  In 

11   this opinion, we address only: (1) the government’s contention that 

12   the appeal should be dismissed; (2) the defendants’ contention that 

13   the restitution order violated their Sixth Amendment rights; and (3) 

14   David  Bengis’s  contention  that  he  should  not  be  held  liable  for  the 

15   entire  restitution  amount.  We  affirm  the  district  court’s  judgment 

16   except as to the extent of David Bengis’s liability and we remand the 

17   restitution  order  entered  against  David  Bengis  for  further 

18   proceedings.  Defendants’  remaining  arguments  are  resolved  in  a 

19   summary order filed simultaneously with this opinion. 

20                                  ________ 
21                                       
22                        MARK  A.  BERUBE,  Mishcon  de  Reya  New  York 
23                        LLP, New York, NY, for Defendants‐Appellants. 

24                        ERIC  M.  CREIZMAN,  Creizman  PLLC,  New  York, 
25                        NY, for Defendant‐Appellant David Bengis. 
     3                                    Nos. 13‐2543‐cr(L), 13‐4268‐cr(CON)

 1                        JARED  LENOW  (Brent  S.  Wible,  on  the  brief), 
 2                        Assistant  United  States  Attorneys,  for  Preet 
 3                        Bharara, United States Attorney for the Southern 
 4                        District of New York, New York, NY, for Appellee. 

 5                                     ________ 
 6    
 7   JOHN M. WALKER, JR., Circuit Judge: 

 8          Arnold Bengis and Jeffrey Noll pleaded guilty to conspiracy to 

 9   commit smuggling and violate the Lacey Act, which prohibits trade 

10   in  illegally  taken  fish  and  wildlife,  and  to  substantive  violations  of 

11   the Lacey Act. David Bengis pleaded guilty to conspiracy to violate 

12   the  Lacey  Act.  The  district  court  (Lewis  A.  Kaplan,  J.)  entered  a 

13   restitution  order  requiring  Arnold  Bengis,  Noll,  and  David  Bengis 

14   (jointly,  “defendants”)  to  pay  $22,446,720  to  South  Africa. 

15   Defendants  appeal  the  restitution  order on  a variety  of grounds.  In 

16   this opinion, we address only: (1) the government’s contention that 

17   the appeal should be dismissed; (2) the defendants’ contention that 

18   the restitution order violated their Sixth Amendment rights; and (3) 

19   David  Bengis’s  contention  that  he  should  not  be  held  liable  for  the 

20   entire  restitution  amount.  We  affirm  the  district  court’s  judgment 

21   except as to the extent of David Bengis’s liability and we remand the 

22   restitution  order  entered  against  David  Bengis  for  further 

23   proceedings.  Defendants’  remaining  arguments  are  resolved  in  a 

24   summary order filed simultaneously with this opinion. 
     4                                  Nos. 13‐2543‐cr(L), 13‐4268‐cr(CON)

 1                              BACKGROUND 

 2         From  1987  to  2001,  the  defendants  engaged  in  an  elaborate 

 3   scheme  to  harvest  large  quantities  of  South  Coast  and  West  Coast 

 4   rock  lobsters  from  South  African  waters  for  export  to  the  United 

 5   States in violation of both South African and U.S. law. At all relevant 

 6   times,  the  South  African  Department  of  Marine  and  Coastal 

 7   Management  maintained  fishing  season  quotas  and  issued 

 8   harvesting  and  exporting  permits  for  rock  lobsters.  Defendants, 

 9   through  their  company,  Hout  Bay  Fishing  Industries  Ltd.  (“Hout 

10   Bay”),  harvested  rock  lobsters  in  amounts  that  exceeded  the 

11   authorized quotas and exported those lobsters to the United States. 

12         In  May  2001,  South  Africa  seized  a  container  of  unlawfully 

13   harvested lobsters. South Africa declined to prosecute the individual 

14   defendants  because  it  determined  they  were  beyond  the  reach  of 

15   South African authorities, but it charged Hout Bay with overfishing 

16   of South and West Coast Rock Lobsters in violation of South Africa’s 

17   Marine Living Resources Act 18 of 1998. Arnold Bengis returned to 

18   South Africa and pleaded guilty on behalf of Hout Bay. 

19         South  Africa  cooperated  with  a  parallel  investigation 

20   conducted  by  the  United  States.  The  individual  defendants  were 

21   eventually  indicted  in  the  United  States  District  Court  for  the 

22   Southern  District  of  New  York,  and,  on  March  2,  2004,  Arnold 

23   Bengis and Jeffrey Noll pleaded guilty to: (i) violations of the Lacey 
     5                                    Nos. 13‐2543‐cr(L), 13‐4268‐cr(CON)

 1   Act, 16 U.S.C. § 3372(a)(2)(A), which makes it a crime to, inter alia, 

 2   import  fish  taken  in  violation  of  foreign  law;  and  (ii)  conspiracy  to 

 3   violate  the  Lacey  Act  and  to commit  smuggling,  18  U.S.C.  § 545,  in 

 4   violation of 18 U.S.C. § 371. On April 2, 2004, David Bengis pleaded 

 5   guilty  to  a  misdemeanor  count  of  conspiracy  to  violate  the  Lacey 

 6   Act.  The  defendants  were  sentenced  principally  to  terms  of 

 7   imprisonment  of  46  months  (Arnold  Bengis),  30  months  (Jeffrey 

 8   Noll),  and  12  months  (David  Bengis)  and  to  a  forfeiture  order  of 

 9   $13,300,000  to  the  United  States.  Although  the  plea  agreements 

10   acknowledged  that  restitution  was  a  further  possibility,  the  district 

11   court deferred addressing restitution. 

12          The  United  States  thereafter  sought  restitution  on  behalf  of 

13   South Africa. In support of its application for restitution, the United 

14   States submitted a report prepared by the Ocean and Land Resource 

15   Assessment  Consultants  (“OLRAC”)  that  calculated  restitution 

16   under two separate methods. The first method calculated the cost to 

17   South  Africa  of  restoring  the  rock  lobster  fishery  to  the  level  that 

18   would  have  existed  if  the  defendants  had  not  engaged  in 

19   overharvesting  (the  “catch  forfeit”  method);  restitution  under  this 

20   method amounted to $46,775,150. The second method calculated the 

21   market  value  of  the  overharvested  lobsters  (the  “market  value” 

22   method); restitution under this method amounted to $61,932,630. 
     6                                    Nos. 13‐2543‐cr(L), 13‐4268‐cr(CON)

 1          The  district  court  denied  the  government’s  request  for 

 2   restitution  under  both  the  Mandatory  Victims  Restitution  Act  of 

 3   1996 (“MVRA”) and the Victim and Witness Protection Act of 1982 

 4   (“VWPA”)  because  it  concluded  that  South  Africa  was  not  a 

 5   “victim” of the defendants’ offenses. We vacated these orders on the 

 6   basis  that  South  Africa  had  a  property  interest  in  the  illegally 

 7   harvested  lobsters  and  was  therefore  a  “victim”  under  both  the 

 8   MVRA  and  VWPA.  Because  of  South  Africa’s  property  interest  in 

 9   the lobsters, we held that the MVRA governed the restitution award 

10   to  South  Africa  and  remanded  for  calculation  of  the  appropriate 

11   restitution  amount.  United  States  v.  Bengis,  631  F.3d  33,  42  (2d  Cir. 

12   2011), cert. denied, 131 S. Ct. 2911 (2011). 

13          On  remand,  the  district  court  referred  the  government’s 

14   request for restitution to Magistrate Judge Andrew J. Peck. Using the 

15   market  value  method,  the  magistrate  judge  recommended  a 

16   restitution  award  of  $54,883,550,  which  represented  the  market 

17   value  of  the  illegally  harvested  lobster  offset  by  the  $7,049,080  the 

18   defendants had already paid to South Africa. 

19          On  March  11,  2013,  the  government  moved  to  restrain  the 

20   defendants  from  transferring  their  assets  held  in  three  trusts  at  the 

21   SG  Hambros  Bank  located  in  the  Channel  Islands  in  the  United 

22   Kingdom  and  to  direct  the  defendants  to  deposit  $54,883,550  with 

23   the  Registry  of  the  Court.  On  March  22,  2013,  the  Bengises  made 
     7                                    Nos. 13‐2543‐cr(L), 13‐4268‐cr(CON)

 1   substantial  changes  to  the  three  trusts.  Specifically,  David  Bengis 

 2   was  removed  as  a  beneficiary  of  two  of  the  trusts,  Arnold  Bengis 

 3   resigned  as  protector,  and  the  Bengises  appointed  their  family 

 4   lawyer, Basil De Sousa, as the new protector. 

 5           On March 25, 2013, the district court entered an interim order 

 6   restraining transfer or disposition of the assets held at SG Hambros 

 7   except  to  the  extent  those  assets  exceeded  $54,883,550.  On  June  14, 

 8   2013, the district court adopted the magistrate judge’s recommended 

 9   restitution  order  in  part.  The  district  court  found  that  the 

10   government only had shown that the West Coast (and not the South 

11   Coast) rock lobsters were intended for the United States and that the 

12   restitution  order  should  be  limited  to  the  market  value  of  those 

13   lobsters.  Therefore,  the  district  court  entered  a  restitution  order  of 

14   $22,446,720 and modified its restraining order to reflect the reduced 

15   amount of restitution. 

16          Meanwhile, on June 10, 2013, before the restraining order was 

17   modified, the trustees of the SG Hambros trusts requested the bank 

18   to transfer the trusts’ assets to a Swiss bank. Relying on the district 

19   court’s  restraining  order,  SG  Hambros  refused  to  comply  with  this 

20   request. The trustees then sued SG Hambros in the Channel Islands 

21   seeking to compel the transfer. 

22          On October 17, 2013, the district court ordered the defendants 

23   and “all persons in active concert” with them to deposit funds up to 
     8                                     Nos. 13‐2543‐cr(L), 13‐4268‐cr(CON)

 1   the restitution amount with the Clerk of Court (the “deposit order”) 

 2   and  enjoined  defendants  and  “all  persons  in  active  concert”  with 

 3   them from encumbering or transferring to any entity other than the 

 4   Clerk  of  Court  any  property  in  which  the  defendants  held  an 

 5   interest.  Defendants’  2014  App’x  200.  The  defendants  timely 

 6   appealed  both  the  underlying  restitution  award  and  the  deposit 

 7   order. 

 8                                   DISCUSSION 

 9            We  review  a  district  court’s  order  of  restitution  and  deposit 

10   order  for  abuse  of  discretion.  See  United  States  v.  Ojeikere,  545  F.3d 

11   220,  222  (2d  Cir.  2008).  The  district  court’s  legal  conclusions  are 

12   reviewed  de  novo,  and  its  factual  findings  for  clear  error.  United 

13   States v. Amato, 540 F.3d 153, 158 (2d Cir. 2008).  

14   I.       Discretionary Dismissal of Appeal 

15            Before turning to the merits of defendants’ appeal, we address 

16   the  government’s  contention  that  the  appeal  should  be  dismissed 

17   because  the  defendants  tried  to  evade  the  court’s  power  to  execute 

18   its  mandate.  In  support,  the  government  points  to  the  defendants’ 

19   refusal  to  comply  with  the  deposit  order  and  the  trustee’s  suit 

20   seeking  to  compel  a  transfer  of  the  SG  Hambros  assets  to  a  Swiss 

21   bank. 

22            The  government  relies  on  Stern  v.  United  States,  249  F.2d  720 

23   (2d Cir. 1957). In Stern, we entered a provisional order dismissing an 
     9                                   Nos. 13‐2543‐cr(L), 13‐4268‐cr(CON)

 1   appeal  because  the  defendants  showed  “a  determined  effort  to 

 2   deprive  the  court  of  power  to  execute  its  mandate.”  Id.  at  722. 

 3   Specifically,  the  defendants  had  liquidated  their  assets,  abandoned 

 4   their  U.S.  citizenship,  and  fled  to  Czechoslovakia  in  a  “successful 

 5   attempt to render the court powerless to enforce its decree.” Id. 

 6          In this case the actions of the defendants are more benign. The 

 7   defendants,  who  have  served  their  sentences,  have  continued  to 

 8   submit  to  the  jurisdiction  of  the  district  court,  have  not  renounced 

 9   their  U.S.  citizenship,  and  are  in  no  sense  fugitives.  As  the 

10   government  conceded  at  oral  argument,  the  defendants  have 

11   continued  to  appear  at  court  proceedings  when  required.  In 

12   addition, the defendants’ efforts to transfer assets from SG Hambros 

13   to  the  Swiss  bank  were  unsuccessful.  Therefore,  although  we  are 

14   troubled  by  the  defendants’  apparent  efforts  to  place  their  assets 

15   beyond the court’s reach rather than comply with the deposit order, 

16   the  SG  Hambros  assets  appear  to  remain  available  to  satisfy  the 

17   restitution  award  and  the  district  court’s  contempt  power  reaches 

18   the  defendants.  Finally  and  significantly,  the  government  has  not 

19   sought  to  hold  the  defendants  in  contempt.  In  these  circumstances, 

20   we  decline  to  exercise  our  discretion  to  deny  the  defendants 

21   appellate review. See In re Feit & Drexler, Inc., 760 F.2d 406, 414 (2d 

22   Cir.  1985)  (declining  to  dismiss  appeal  where  the  defendant 
     10                                     Nos. 13‐2543‐cr(L), 13‐4268‐cr(CON)

 1   remained subject to the court’s jurisdiction and the contempt process 

 2   was available). 

 3   II.    Defendants’ Apprendi Challenge to the Amount of 

 4          Restitution 

 5          Turning  to  the  merits  of  the  defendants’  attack  on  the 

 6   restitution  order,  we  first  address  defendants’  contention  that  the 

 7   order violated their Sixth Amendment protections under Apprendi v. 

 8   New Jersey, 530 U.S. 466 (2000). Under the sentencing scheme at issue 

 9   in Apprendi, a defendant found guilty by a jury beyond a reasonable 

10   doubt for possession of a prohibited weapon was guilty of a second‐

11   degree  offense.  If  in  addition,  however,  a  judge  found  by  a 

12   preponderance  of  the  evidence  that  the  defendant’s  purpose  for 

13   unlawfully  possessing  the  weapon  was  to  intimidate  his  victim  on 

14   the basis of a particular characteristic the victim possessed, the judge 

15   could  impose  punishment  identical  to  that  which  New  Jersey 

16   provided  for  crimes  of  the  first  degree.  Id.  at  491.  The  effect  of  this 

17   enhancement  was  to  increase  the  maximum  penalty  the  defendant 

18   faced from 10 years to 20 years. Id. at 495. The Supreme Court held 

19   that  this  scheme  violated  the  defendant’s  Sixth  Amendment  rights 

20   because  “[o]ther  than  the  fact  of  a  prior  conviction,  any  fact  that 

21   increases  the  penalty  for  a  crime  beyond  the  prescribed  statutory 

22   maximum  must  be  submitted  to  a  jury,  and  proved  beyond  a 

23   reasonable doubt.” Id. at 490. 
     11                                   Nos. 13‐2543‐cr(L), 13‐4268‐cr(CON)

 1          In this case, the restitution amount reflects South Africa’s loss, 

 2   which  was  calculated  based  on  the  market  value  of  the  illegally 

 3   harvested lobsters. The defendants’ plea agreements did not specify 

 4   the  value  of  the  rock  lobsters  they  illegally  imported.  Defendants 

 5   therefore argue that, under Apprendi, the restitution amount cannot 

 6   be  based  on  the  value  of  the  lobsters  because  that  fact  was  neither 

 7   admitted by the defendants nor found by a jury beyond a reasonable 

 8   doubt. 

 9          This  argument  is  unavailing  because,  unlike  the  terms  of 

10   imprisonment at issue in Apprendi, the MVRA and VWPA specify no 

11   maximum  restitution  amount.  Therefore,  a  judge  cannot  find  facts 

12   that  would  cause  the  amount  to  exceed  a  prescribed  statutory 

13   maximum. See United States v. Reifler, 446 F.3d 65, 118 (2d Cir. 2006) 

14   (holding  that  restitution  is  an  indeterminate  system  that  “fixes  no 

15   range  of  permissible  restitutionary  amounts  and  sets  no  maximum 

16   amount . . . that the court may order”). 

17          Defendants  also  argue  that  the  district  court’s  calculation  of 

18   South  Africa’s  loss  required  it  to  engage  in  the  same  type  of 

19   factfinding as the district court that imposed the fine held to violate 

20   Apprendi in Southern Union Co. v. United States, 132 S. Ct. 2344 (2012). 

21   In  that  case,  the  jury  found  that  the  defendant  had  violated  an 

22   environmental statute, but it was not asked to determine the precise 

23   duration of the violation. The district court nevertheless determined 
     12                                   Nos. 13‐2543‐cr(L), 13‐4268‐cr(CON)

 1   that the defendant had violated the statute for 762 days and assessed 

 2   an  $18  million  fine  based  on  a  statutory  maximum  of  $50,000  per 

 3   day.  Id.  at  2349.  The  Court  held  that,  under  Apprendi,  the  district 

 4   court’s  sentence  could  not  exceed  the  $50,000  statutory  maximum 

 5   fine  because  it  relied  on  facts  that  were  not  reflected  in  the  jury 

 6   verdict or admitted by the defendant. Id. at 2350.  

 7          Southern  Union  is  inapposite.  In  Southern  Union,  but  for  the 

 8   district court’s finding that the defendant had violated the statute for 

 9   762  days,  the  maximum  fine  the  defendant  would  have  faced  was 

10   $50,000. Id. at 2349. Thus, the district court imposed the fine above a 

11   statutory  maximum.  In  this  case  there  never  was  a  determinate 

12   maximum  restitution  amount  that  defendants  faced;  under  the 

13   MVRA, restitution is always determined with respect to the value of 

14   property  that  is  lost.  See  18  U.S.C.  § 3663A(b).  The  district  court 

15   could  not,  and  did  not,  exceed  a  maximum  that  did  not  exist.  See 

16   Southern Union Co., 132 S. Ct. at 2353 (“Nor, a fortiori, could there be 

17   an  Apprendi  violation  where  no  maximum  is  prescribed.”). 

18   Therefore,  any  factfinding  by  the  district  court  was  not  only 

19   permissible  under  Apprendi  but  was  required  to  determine  the 

20   appropriate amount of restitution under the MVRA. 

21          Defendants’  final  argument  is  that  restitution  is  similar  to  a 

22   fine  whose  maximum  is  determined  with  reference  to  the  victim’s 

23   loss.  As  defendants  point  out,  the  Court  in  Southern  Union 
     13                                    Nos. 13‐2543‐cr(L), 13‐4268‐cr(CON)

 1   referenced statutes in which the fine may be pegged to some factor 

 2   of  actual  loss.  132  S.  Ct.  at  2351  n.4  (citing,  inter  alia,  18  U.S.C. 

 3   § 3571(d), 18 U.S.C. § 645, and 18 U.S.C. § 201(b)). But each of those 

 4   statutes posits two alternative fine amounts: a determinate statutory 

 5   maximum and an amount based on the value of loss caused by the 

 6   defendant.  See,  e.g.,  18  U.S.C.  § 3571  (prescribing  maximum  fines 

 7   based on the class of offense and “alternative fines” based on gain or 

 8   loss) (emphasis added).  

 9          The Court determined that Apprendi was implicated when the 

10   district  court  chose  to  exercise  its  discretion  to  use  an  alternative 

11   valuation  that  exceeded  the  statutory  maximum  based  on  facts  not 

12   found by the jury. See Southern Union Co., 132 S. Ct. at 2351 (“[O]ur 

13   decisions  broadly  prohibit  judicial  factfinding  that  increases 

14   maximum  criminal  sentences,  penalties,  or  punishments.  .  .  .” 

15   (internal  quotation  marks  and  alterations  omitted)).  In  contrast, 

16   restitution  under  the  MVRA  and  VWPA  has  only  one  valuation—

17   the  amount  of  the  victim’s  loss.  There  is  no  alternative  maximum 

18   penalty.  In  sum,  where,  as  here,  there  is  no  determinate  statutory 

19   maximum  that  a  district  court  can  exceed,  there  is  no  range 

20   prescribed by statute and thus there can be no Apprendi violation. 

21          For these reasons, we adhere to our decision in United States v. 

22   Reifler  and  join  our  sister  circuits  in  concluding  that  judicial 

23   factfinding to determine the appropriate amount of restitution under 
     14                                  Nos. 13‐2543‐cr(L), 13‐4268‐cr(CON)

 1   a  statute  that  does  not  prescribe  a  maximum  does  not  implicate  a 

 2   defendant’s  Sixth  Amendment  rights.  See  United  States  v.  Day,  700 

 3   F.3d 713, 732 (4th Cir. 2012), cert. denied, 133 S. Ct. 2038 (2013); United 

 4   States v. Green, 722 F.3d 1146, 1150 (9th Cir. 2013), cert. denied, 134 S. 

 5   Ct. 658 (2013); see also United States v. Wolfe, 701 F.3d 1206, 1217 (7th 

 6   Cir. 2012), cert. denied, 133 S. Ct. 2797 (2013) (finding that restitution 

 7   is not a criminal penalty). Therefore the district court did not abuse 

 8   its discretion by fixing the restitution amount at $22,446,720. 

 9   III.   David Bengis’s Liability for Restitution 

10          The  district  court  ordered  Arnold  Bengis,  Jeffrey  Noll,  and 

11   David  Bengis  to  “pay  restitution  to  the  Republic  of  South  Africa, 

12   jointly  and  severally,  in  the  amount  of  $22,446,720.”  Defendants’ 

13   2013 App’x 325. Separately from the other defendants, David Bengis 

14   argues that, because he allocuted to misdemeanor involvement in a 

15   conspiracy  only  from  1999  through  August  1,  2001,  the  restitution 

16   ordered  against  him  must  exclude  losses  caused  by  the  acts  of  the 

17   other  defendants  prior  to  1999.  The  government  responds  that, 

18   because  the  primary  purpose  of  the  MVRA  is  to  make  victims  of 

19   crime whole, the district court acted within its discretion by holding 

20   David  Bengis  jointly  and  severally  liable  for  the  entire  restitution 

21   amount. 

22          In general, “one who joins an existing conspiracy takes it as it 

23   is,  and  is  therefore  held  accountable  for  the  prior  conduct  of  co‐
     15                                  Nos. 13‐2543‐cr(L), 13‐4268‐cr(CON)

 1   conspirators.”  United  States  v.  Sansone,  231  F.2d  887,  893  (2d  Cir. 

 2   1956).  In  the  context  of  sentencing  for  drug  conspiracies,  however, 

 3   we  have  held  that  “[t]he  late‐entering  coconspirator  should  be 

 4   sentenced on the basis of the full quantity of narcotics distributed by 

 5   other  members  of  the  conspiracy  only  if,  when  he  joined  the 

 6   conspiracy,  he  could  reasonably  foresee  the  distributions  of  future 

 7   amounts,  or  knew  or  reasonably  should  have  known  what  the  past 

 8   quantities were.” United States v. Miranda‐Ortiz, 926 F.2d 172, 178 (2d 

 9   Cir. 1991) (emphasis added). 

10          Restitution  must  be  determined  in  a  similar  manner.  See 

11   United  States  v.  Boyd,  222  F.3d  47,  51  (2d  Cir.  2000)  (per  curiam) 

12   (finding no plain error where the district court imposed a restitution 

13   order  holding  the  defendant  “liable  for  the  reasonably  foreseeable 

14   acts  of  all  co‐conspirators”).  Thus,  if  David  Bengis’s  understanding 

15   of  the  scope  of  the  conspiracy  he  joined  in  1999  was  such  that  he 

16   knew  or  reasonably  should  have  known  about  some  or  all  of  the 

17   conspiracy’s  past  imports,  his  restitution  order  should  encompass 

18   those  amounts.  However,  if  David  Bengis  joined  the  conspiracy 

19   without reasonable knowledge of his co‐conspirators’ past activities, 

20   then  he  should  not  be  held  liable  for  the  loss  caused  by  those 

21   activities. Of course, he would remain jointly and severally liable for 

22   the losses caused by the conspiracy after he joined it. 
     16                                    Nos. 13‐2543‐cr(L), 13‐4268‐cr(CON)

 1          On the record before us, we cannot determine whether David 

 2   Bengis, when he joined the conspiracy in 1999, understood the scope 

 3   of  the  conspiracy,  such  that  he  knew  or  should  have  known  the 

 4   extent of its adverse economic impact. Accordingly, we remand this 

 5   matter to the district court in accordance with the procedures we set 

 6   forth  in  United  States  v.  Jacobson,  15  F.3d  19,  22  (2d  Cir.  1994),  to 

 7   determine  whether  David  Bengis  knew  or  reasonably  should  have 

 8   known the scope and impact of any or all of the past activities of the 

 9   conspiracy he joined. 

10          On remand, if the district court finds that a preponderance of 

11   the evidence shows that David Bengis knew or should have known 

12   of the scope and impact of the conspiracy prior to joining it, then the 

13   restitution  order  that  has  been  entered  against  him  may  stand.  See 

14   United  States  v.  Martinez,  987  F.2d  920,  926  (2d  Cir.  1993) 

15   (preponderance of the evidence standard applies to determination of 

16   whether defendant reasonably should have known the quantities of 

17   drugs  sold  by  the  conspiracy).  If  the  district  court  determines, 

18   however, that the full scope and impact of the past activities of the 

19   conspiracy  would  not  have  been  reasonably  known  to  this 

20   defendant,  then  the  district  court  should  vacate  the  judgment  and 

21   enter  a  new  order  reflecting  the  appropriate  amount  of  restitution 

22   for  which  David  Bengis  is  liable.  This  amount  should  include  the 

23   amount  of  losses  that  occurred  after  David  Bengis  joined  the 
     17                                  Nos. 13‐2543‐cr(L), 13‐4268‐cr(CON)

 1   conspiracy and may include any amounts of prior losses of which he 

 2   would  have  been  reasonably  aware.  In  the  interest  of  judicial 

 3   economy,  this  panel  will  retain  jurisdiction  over  any  subsequent 

 4   appeal from the district court; either party may notify the Clerk of a 

 5   renewed appeal within fourteen days of the district court’s decision. 

 6   See Jacobson, 15 F.3d at 22. 

 7          We  have  considered  and  find  to  be  without  merit  the 

 8   defendants’  other  arguments,  including  that  (1)  the  district  court 

 9   abused  its  discretion  by  relying  on  the  OLRAC  Report  and  Ray 

10   Declaration in determining the appropriate amount of restitution; (2) 

11   South  Africa  was  not  a  “victim”  of  David  Bengis’s  offense;  and  (3) 

12   the district court abused its discretion by entering the deposit order 

13   against  the  defendants.  The  disposition  of  these  arguments  is  set 

14   forth in a summary order filed simultaneously with this opinion. 


15                                   CONCLUSION 

16          For the foregoing reasons, the judgment is AFFIRMED in part, 

17   VACATED  in  part,  and  REMANDED  for  further  proceedings 

18   consistent with this opinion.